 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDChapman-Dyer Steel Mfg. Co.,C & D Realty and EquipmentCo., Inc., and Superior Steel SupplyandUnited Steelworkersof America,AFL-CIO,Petitioner.Case No. 28-RC-11Y6.No-vember 27, 1963DECISION AND ORDERUpon a petition duly filed, a hearing was held before aHearingOfficer of the National Labor Relations Board. The Hearing Officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].Upon the entire record, the Board finds :Chapman-Dyer Steel Mfg. Co. is engaged in commerce within themeaning of the Act. It is an Arizona corporationorganizedin 1954,and its business consists of fabricating heavy steel components to beused for such purposes as building construction. Its office and shopare located in Tucson, Arizona.C & D Realty and Equipment Co.,Inc., and Superior Steel Supply are likewise Arizona corporations,chartered in 1954 and 1963, respectively.' C & D holds title to the plantsites occupied by Chapman-Dyer and Superior; it also owns trucks,cranes, and heavy-loading equipment which it rents to Superior andother concerns in the Tucson area. Superior, which opened for busi-ness early this year, operates a warehouse on a plot of land next toChapman-Dyer's establishment. It purchases and stocks plate andsheet steel and related materials and supplies, e.g., pipe, wire cable,and tools, which it sells to fabricating companies and ironwork shopsin the Tucson area, and to manufacturers of refrigerating and air-conditioning equipment as well. Between 5 and 7 percent of Superior'ssales are made to Chapman-Dyer, which buys between 10 and 15 per-cent of its supplies from Superior.Chapman-Dyer has about 50 non-supervisory employees in its fabricating shop.Superior has threeemployees at its warehouse, excluding supervisory, clerical, and salespersonnel.C & D has no employees of its own; it is apparently ownedand managed by the proprietors of Chapman-Dyer, and all its businesstransactions are handled in Chapman-Dyer's office by Chapman-Dyerpersonnel.Petitioner was certified in February 1960 as the representative ofthe Chapman-Dyer employees,z and it 'has a contract with that firm at1There is no evidencethat eitherSuperioror C & D, viewedindependently,is engagedin commerce2 ,Case No 21-RC-6159.145 NLRB No. 24. CHAPMAN-DYER STEEL MFG. CO., ETC.211the present time 3 In the instant proceeding, however, Petitioneralleges that the existing unit ought to be expanded so as to include thethree employees of Superior.Despite the fact that the latter is aseparate corporation engaged in a different business at a separate loca-tion,Petitioner contends that it, like C & D, is a subsidiary ofChapman-Dyer, or that all three companies constitute a single em-ployer because they are owned and managed by the same persons, as asingle, integrated, enterprise.In arguing that the operations ofChapman-Dyer and Superior are "interdependent," Petitioner alsoasserts that there is an "interchange" of employees between the twoestablishments.We find, however, that the unit sought by the Peti-tioner is inappropriate, for the reasons stated below.The record does not bear out Petitioner's contention that Superioris a subsidiary oralter egoof Chapman-Dyer. The latter corporationis controlled by its cofounder and president, Marvin Chapman, who,together with his wife and two sons, Marvin, Junior, and Ronald, ownall its stock.Superior, on the other hand, is evidently controlled byits president, James Gillespie, who owns 140 of its 143 shares of issuedstock.The two Chapman sons, identified above, hold one share apiecein Superior,4 and one of the sons is a member of its board of directors.It also appears that Gillespie, the dominant figure in Superior, is adirector, corporate officer, and full-time executive employee ofChapman-Dyer.However, Gillespie owns no stock in Chapman-Dyer, nor is Marvin Chapman, Sr., the dominant figure in Chapman-Dyer, a stockholder, director, or officer of Superior.There is also no evidentiary support for Petitioner's contention thatemployees are "interchanged" between Chapman-Dyer and Superior,and that the two companies' operations are "interdependent."Asnoted above, Chapman-Dyer is by no means Superior's only customer,nor does it depend on Superior as ,% major source of supply. Superiorhas its own separate premises, as well as a separate payroll; its super-visors and employees do not even enter the adjacent Chapman-Dyerestablishment except for the purpose of making deliveries.Nor do theChapman-Dyer employees perform any work at Superior's warehouse,except when Chapman-Dyer, acting for C & D, sends mechanics tothe Superior property to adjust or repair equipment owned by C & Dand leased to Superior.'In view of the substantially diverse ownership, the lack of opera-tional integration, and the separate management and control ofChapman-Dyer and Superior, we find that Chapman-Dyer and Supe-rior are separate independent entities and that a unit combining the3Although the contract will not expire until February 1964, it is not raised as a bar tothe present petition.4The remaining Superior stockholder, owner of one share, is ElmerJones, anaccountantemployed by Chapman-Dyer.5C & D, using Ohapman-Dyer employees, furnishes suchrepair servicestoall itsequipment-rental customers. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of these two companies is not appropriate for purposes ofcollective bargaining.Since the proposed unit is inappropriate, we find that no questionconcerning representation has arisen in this case, and we shall accord-ingly dismiss the petition.[The Board dismissed the petition.]Highway Truck Drivers and Helpers,Local 107, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of AmericaandGeorge F. Paravicini,individually and trading as D.L.W. Transportation Company.Case No. A0-63. November 09, 1963ADVISORY OPINIONThis is a petition filed by Highway Truck Drivers and Helpers,Local 107, affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, herein called thePetitioner, for an Advisory Opinion in conformity with Sections102.98 and 102.99 of the National Labor Relations Board'sRules andRegulations, Series 8, as amended.On October 18, 1963, George F. Paravicini, individually and tradingas D.L.W. Transportation Company, herein called the Employer orprimary employer, filed an "Answer to Petition for Advisory Opin-ion."Thereafter, on October 23, 1963, Bernard Samoff, RegionalDirector for the Fourth Region of the National Labor RelationsBoard, herein called Regional Director, filed a motion to intervene set-ting forth jurisdictional facts developed in the course of his investiga-tion of an unfair labor practice charge filed on September 23, 1963, bythe Employer against the Petitioner in Case No. 4-CP-63. On Octo-ber 28,1963, the Employer filed an answer to motion to intervene, andon the same date, the Petitioner filed a reply to jurisdictional facts.The motion of the Regional Director to intervene is hereby granted.In pertinent part, the petition, the answer, the intervention, and theanswer and reply to the intervention allege as follows :1.There is pending a complaint in equity filed by the Employeragainst the Petitioner docketed as Court of Common Pleas No. 5 ofPhiladelphia County, June term, 1963, No. 5003, in which the Em-ployer seeks an injunction against the Petitioner's picketing of histruck at the stops and points of delivery which the Employer makesin the course of his business.The complaint in equity alleges that thePetitioner, by its picketing, "is presently engaged ina course of con-145 NLRB No. 23.